Case: 14-14622   Date Filed: 07/07/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14622
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:14-cr-20234-MGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSE ALEJANDRO ESCALANTE-ESCOVAR,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 7, 2015)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 14-14622        Date Filed: 07/07/2015        Page: 2 of 6


       After pleading guilty to illegal reentry of a deported alien, in violation of 8

U.S.C. § 1326(a) and (b)(2), Jose Escalante-Escovar (“Escalante”) appeals his 46-

month sentence. On appeal, Escalante argues that: (1) his sentence is procedurally

unreasonable because the district court misapplied a 16-level crime-of-violence

increase pursuant to U.S.S.G. § 2L1.2; and (2) his 46-month sentence, at the low

end of the advisory guidelines range of 46 to 57 months’ imprisonment, is

substantively unreasonable. After review, we affirm.

       We review the reasonableness of a sentence for an abuse of discretion using

a two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

We look first at whether the district court committed any significant procedural

error, such as miscalculating the advisory guidelines range, treating the guidelines

as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to explain adequately the

chosen sentence.1 Id.

       Then, we examine whether the sentence is substantively unreasonable in

light of the § 3553(a) factors and the totality of the circumstances. Id. The party


       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                      2
                Case: 14-14622       Date Filed: 07/07/2015       Page: 3 of 6


challenging the sentence bears the burden of proving it is unreasonable. Id. at

1189. We will reverse only if we are “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Id. at 1191 (quotation marks omitted).

       As to procedural reasonableness, Escalante argues that the district court

erred in concluding that his 2007 conviction for lewd and lascivious battery of a

minor under Florida Statutes § 800.04(4) is a crime of violence within the meaning

of U.S.S.G. § 2L1.2. See U.S.S.G. § 2L1.2(b)(1)(A)(ii) (increasing a defendant’s

base offense level by 16 levels if the defendant was previously deported after a

conviction for a felony that was a crime of violence). This Court has already

concluded that a conviction under Florida Statutes § 800.04(4) qualifies as a crime

of violence for purposes of U.S.S.G. § 2L1.2’s 16-level increase. See United

States v. Cortes-Salazar, 682 F.3d 953, 956-57 (11th Cir. 2012). As Escalante

himself acknowledges, his argument is foreclosed by our precedent. 2 Thus, he has

failed to show his sentence is procedurally unreasonable.

       Escalante’s sentence is also substantively reasonable. Escalante’s 46-month

sentence is at the low end of the advisory guidelines range of 46 to 57 months’


       2
         Because we conclude that the 16-level increase is supported by Escalante’s 2007 Florida
Statutes § 800.04(4) conviction, we need not address Escalante’s argument that the 16-level
increase also is not supported by his other 2007 Florida conviction for impregnating a minor.
                                                   3
              Case: 14-14622     Date Filed: 07/07/2015   Page: 4 of 6


imprisonment and less than one-fourth the twenty-year statutory maximum under 8

U.S.C. § 1326(b)(2). See United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (explaining that we ordinarily expect to a sentence inside the advisory

guidelines range to be reasonable); United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008) (citing the fact that the sentence imposed was well below the

statutory maximum as an indication of reasonableness).

      Escalante asked for a downward variance because his 2007 Florida

convictions were the result of a consensual relationship and the victim of those

crimes is now his common-law wife with whom he has two children. Escalante

also contended that it was culturally acceptable in his Central American immigrant

community for older men to marry young girls and that his victim’s family had

supported their relationship. As a result, Escalante maintained, his prior

convictions were not as serious as they appeared and had an outsized influence on

his guidelines calculations because he was still on state probation for them when he

illegally reentered the United States. Escalante also pointed out that he would no

longer be able to support his four U.S.-born children because he would be deported

to El Salvador and that he had illegally reentered the United States only to support

his family.

      In denying Escalante’s request for a downward variance, the district court

pointed out that this was not a case where the defendant was only a few years older


                                             4
                Case: 14-14622    Date Filed: 07/07/2015     Page: 5 of 6


than his minor victim. The district court further explained that it is not an accepted

cultural norm in the United States for a 27-year-old man to have a sexual

relationship with a 15-year-old girl. The district court also stated that it was not

prepared to vary downward based on a cultural norm that kept women from

progressing, such as child marriages or honor killings. The district court further

stressed that Escalante’s conduct had economically disadvantaged his children and

their mothers. The district court agreed that Escalante’s ability to provide for his

family would be greatly diminished in El Salvador, but noted that this was a result

of Escalante’s own choices. Alluding to the need to deter Escalante from

reentering in future, the district court stated that Escalante knew that “going in, and

now he knows that if he comes back and he is deported, we are right back at

ground zero.”

      We cannot say the district court abused its discretion when it denied

Escalante’s request for a downward variance. Contrary to Escalante’s claim, the

district court did not give significant weight to an improper factor when it

mentioned honor killings. Rather, in rejecting Escalante’s cultural norm argument,

the district court mentioned honor killings as another example of a cultural norm

only to illustrate the point that it would be improper to vary downward based on

cultural norms that are not accepted in the United States.




                                              5
               Case: 14-14622     Date Filed: 07/07/2015     Page: 6 of 6


      We also reject Escalante’s argument that the district court failed to

adequately consider the fact that he would be deported and no longer able to

support his family. Indeed, the district court explicitly addressed Escalante’s

argument on this point. Escalante’s claim that the district court should have given

this mitigating fact more weight merely asks us to substitute our judgment for the

district court’s in weighing the § 3553(a) factors, which is something we do not do.

See United States v. Dougherty, 754 F.3d 1353, 1361 (11th Cir. 2014) (“Generally,

the weight accorded to any of [the § 3553(a)] factors is committed to the sound

discretion of the district court, and this Court will not substitute its judgment in

weighing the relevant factors.”). The district court’s balancing of the relevant

factors here did not constitute a clear error of judgment.

      AFFIRMED.




                                               6